Citation Nr: 1324583	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  09-12 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of an anterior cruciate ligament tear of the right knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to a compensable rating for residuals of a fracture of the right middle finger.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from April 1985 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that the Veteran failed to report for a video conference hearing scheduled in July 2010.  He has not requested that the hearing be rescheduled, nor has he provided good cause.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran was last afforded a VA examination in connection with his increased rating claims in October 2008, which was nearly five years ago.  Moreover, the claims file does not contain any treatment records dated after October 2009.  As such, the record not appear to include any current or contemporaneous evidence to adequately address the level of impairment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all medical care providers who treated him for his right knee and right middle finger disabilities.  After obtaining any necessary authorization, all treatment records should be obtained and associated with the claims folder.  

A specific attempt should be made to obtain any relevant VA treatment records dated since October 2009.

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran should be notified of unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right knee disabilities. 

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected right knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right middle finger disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right middle finger disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected right middle finger disability under the rating criteria.  In particular, the examiner should discuss the range of motion of the right middle finger and state whether there is any form of ankylosis.  The examiner should also comment as to whether the right middle finger disability results in limitation of motion of other digits or interferes with overall function of the right hand.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

